     Case: 1:19-cv-00147 Document #: 140 Filed: 10/21/19 Page 1 of 3 PageID #:998




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Felicia Hankins, Personal Representative of the
Estate of Jordan Hankins,

               Plaintiff,

v.                                                Case No. 19-cv-147
Alpha Kappa Alpha Sorority, Inc.; Alpha           Judge Edmond E. Chang
Kappa Alpha Sorority, Inc., Gamma Chi
Chapter; Alpha Kappa Alpha Sorority, Inc.,
Delta Chi Omega Chapter; Kathy A. Walker
Steele; Alexandria Anderson; Jalon Brown;
Alexandria Clemons; Cariana Chambers;
Raven Smith; Bianca Valdez; Ava Thompson
Greenwell; and Ashanti Madlock-Henderson,

               Defendants.

     DEFENDANT JALON BROWN’S OBJECTION TO ALLSTATE’S MOTION TO
                            INTERVENE

         Defendant, Jalon Brown, by her attorneys, objects to Allstate Insurance Company’s

Motion to Intervene (Dkt. 137) and, in support of her objection, states as follows:

         1.    On October 16, 2019, Allstate Insurance Company (“Allstate”), which is a

potential insurer of Defendant Raven Smith, filed a Motion to Intervene. Allstate argues it has a

substantial interest in the outcome of this case and should therefore be permitted to keep apprised

of any developments in the case and to access to information obtained by the parties in

discovery. See Dkt. 137. The Motion to Intervene has not been noticed for presentment to the

Court.
    Case: 1:19-cv-00147 Document #: 140 Filed: 10/21/19 Page 2 of 3 PageID #:998




       2.      On October 17, 2019, Defendant Bianca Valdez filed an Objection to Allstate’s

Motion to Intervene. Dkt. 139. Ms. Brown joins Ms. Valdez’s Objection and adopts herein Ms.

Valdez’s stated basis for her Objection. As discussed in Ms. Valdez’s Objection, Allstate has not

shown a sufficient basis to intervene under Rule 24. Further, it is not in the parties’ interest to

have this litigation potentially complicated by coverage disputes that may arise between the

many parties to this case and their respective insurance carriers.

       WHEREFORE, Defendant, Jalon Brown, respectfully requests that this Court deny the

Allstate Insurance Company’s Motion to Intervene.


Date: October 21, 2019                    By: s/Molly E. Thompson
                                              One of the Attorneys               for   Defendant,
Michael C. Borders                            Jalon Brown
mborders@dykema.com
Molly E. Thompson
mthompson@dykema.com
Dykema Gossett PLLC
10 South Wacker Drive, Suite 2300
Chicago, Illinois 60606
312-876-1700




                                                 2
     Case: 1:19-cv-00147 Document #: 140 Filed: 10/21/19 Page 3 of 3 PageID #:998




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 21, 2019, I electronically filed the foregoing
DEFENDANT JALON BROWN’S OBJECTION TO MOTION TO INTERVENE in this
matter via the Court’s CM/ECF system which caused a true and correct copy of the above filing
to be served on all parties that have appeared. Parties may access the within instrument through
the Court’s CM/ECF system

                                                     s/Molly E. Thompson




095876.003245 4850-5628-6378.2




                                               3
